Citation Nr: 0621943	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an earlier effective date than May 30, 1996 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for angioedema, entitlement to service connection 
for chloracne and entitlement to service connection for soft 
tissue sarcoma will be addressed in a separate Board decision 
under a different docket number.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from August 1997 and January 1998 rating decisions of 
the Department of Veterans Affair (VA) Regional Office (RO) 
in Los Angeles, California, that assigned a 100 percent 
evaluation for PTSD from May 30, 1996.  The VA RO in 
Muskogee, Oklahoma assumed jurisdiction of this matter, 
although the record shows the veteran is currently located 
within the jurisdiction of the VA RO in Denver, Colorado.  
The veteran testified at a Board videoconference hearing in 
November 2001.  A transcript (T) of the hearing has been 
associated with the claims file. 

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a February 2002 Board decision that denied entitlement 
to an earlier effective date than May 30, 1996 for a 100 
percent evaluation for PTSD.  In May 2006, the Court vacated 
the February 2002 Board decision and remanded the appellant's 
case to the Board for readjudication and the issuance of a 
new decision.  In June 2006, the veteran's attorney submitted 
additional evidence and argument directed to the appeal 
issue.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for angioedema, entitlement to service connection 
for chloracne and entitlement to service connection for soft 
tissue sarcoma will be addressed in a separate Board decision 
under a different docket number.  Information in the Veterans 
Appeals Control and Locator System (VACOLS) shows these 
issues are aggregated under Docket No. 03-36 687.  It is the 
Board's stated general policy that all issues over which the 
Board has jurisdiction in an individual case will be 
addressed in a single document that disposes of issues ripe 
for disposition.  However, if as in this case different 
representatives acted with respect to different issues, a 
separate decision is issued for the issues addressed by each 
representative.  Therefore, the current decision is limited 
to the issue of an earlier effective date for a 100 percent 
evaluation for PTSD.  A certification of appeal is used for 
administrative purposes and it does not confer or deprive the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35. 


FINDINGS OF FACT

There is competent evidence of totally disabling 
manifestations of PTSD from March 26, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of March 26, 1995 for a 
100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 
4.130, 4.132, Diagnostic Code 9411 (1996)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal.  
The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In the decision below, the Board has granted the appellant's 
claim for an earlier effective date for a 100 percent 
evaluation for PTSD to the extent permitted under the 
applicable law and regulations governing the effective date 
for a claim for increased compensation.  The claim being 
granted in full, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).


Analysis

The veteran through his representative contends that the 
effective date for the 100 percent evaluation for PTSD should 
be earlier than May 30, 1996 based on the recently obtained 
VA treatment records and the VA opinion in June 2006 
interpreting the reports.  According to the joint motion of 
the parties, additional records that were constructively of 
record under the holding in Bell v. Derwinski, 2 Vet. App. 
611 (1992) could constitute and earlier informal claim for 
increase under section 3.157(b)(1) establishing a pending 
claim from an earlier date.  However, the VA clinical records 
submitted with the joint motion of the parties, variously 
dated from October 1992 through mid 1996, included records on 
file in one or more versions at the time the Board issued its 
February 2002 decision.  Thus, there is no substantial 
constructive receipt issue.  Furthermore, the VA opinion in 
June 2006 with respect to the severity of PTSD is relevant 
only to the extent it may alter the interpretation of records 
during the applicable appeal period.   

The record shows that the Board decision in July 1995 
affirmed the 30 percent evaluation for his PTSD which had 
been continued in a March 1992 RO rating decision.  The 
record reviewed consisted of outpatient treatment records 
from August 1989 to October 1991, a VA examination in July 
1991, and the report of a VA hospitalization in October 1992.  
The Board decision was not appealed and it is final based on 
the evidence of record, although the veteran is advised that 
the decision may be challenged on the basis of clear and 
unmistakable error.  38 C.F.R. § 20.1100.  The veteran has 
not as yet pursued this claim and he is directed to the 
precise pleading requirements set forth in 38 C.F.R. 
§ 20.1404 should he desire to do so.   

The rating decision of August 1997 established a 100 percent 
evaluation under section 4.16(c) from May 30, 1996 through 
November 6, 1996, and from November 7, 1996 the veteran 
received a 70 percent schedular evaluation for his PTSD and a 
total disability rating based on individual unemployability.  
The January 1998 rating decision simply recharacterized the 
rating as a 100 percent schedular evaluation from May 30, 
1996.  

The veteran appealed, seeking an earlier effective date for 
the grant of a 100 percent schedular evaluation for his PTSD.  
Although the Board in its February 2002 decision had found 
the veteran's claim for increase was received early in 1997, 
on further review it would appear the record supports the 
argument made at the Court that the veteran's correspondence 
of March 1996, which the RO received on March 26, 1996, read 
fairly would satisfy the requirements for a formal claim for 
increase under section 3.160.  That the RO considered the 
correspondence a claim for increase is reflected in a July 
1996 letter on file and there was new and material evidence 
received within the appeal period following notice dated in 
May 1996 which allows for review of the May 1996 rating 
decision.  See 38 C.F.R. §§ 3.156, 3.400(q).  That being 
said, the currently assigned effective date of May 30, 1996 
would presume that the increase was not established prior to 
the date of claim under the applicable regulations.  The 
Board now concludes there is a plausible basis in the record 
for an earlier effective date to the extent permitted under 
applicable law and the implementing regulations.  

The evidence of record during the one-year period prior to 
receipt of the veteran's claim for increase would extend from 
March 1995.  Although there are extensive VA clinical reports 
supplementing the record for this period, the relevant 
evidence appears to duplicate what was available when the 
Board issued its decision in February 2002.  In general, the 
applicable statute and regulations provide that the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for an increase in disability compensation 
shall be the date of claim or a year earlier if an 
ascertainable increase is shown within the year prior to the 
date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  Ascertainable (to 
ascertain) means "to find out definitely; learn with 
certainty or assurance; determine".  The Random House 
College Dictionary, 78 (Rev. ed. 1982).  However, in general, 
where the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met or the date the claim for an increased evaluation is 
received.  See Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.  Generally, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).  

The relevant records prior to the private psychologist's 
evaluation completed on May 30, 1996 consist of a VA hospital 
summary from January 26, 1996, through January 30, 1996 and 
assorted other treatment records that primarily relate to 
other disorders.

It is pertinent to note that the VA hospital admission from 
January 26, 1996, through January 30, 1996, shows that the 
veteran was admitted after threatening behavior, and symptoms 
included anger, hostility, pressured speech, irritability, 
diminished sleep, denial of mental problems, threats of 
homicidal actions against the staff, refusal to take 
medications and racing thoughts. Those behaviors continued 
throughout his hospitalization and, as a result of his 
continuing threats against the staff, he was discharged on an 
irregular basis because of disciplinary violations. At the 
time of discharge, the veteran was stable, his prognosis was 
guarded, and he was considered competent. The Axis I 
diagnoses were PTSD, ruled out; not contributory at this 
time; and rule out bipolar disorder; the Axis II diagnosis 
was personality disorder, antisocial, narcissistic traits; 
and the Axis V Global Assessment of Functioning (GAF) score 
was currently 50, and 60 for the past year, indicative of 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  The Board observes that 
the VA physician reviewed this report in June 2006 with other 
records in concluding the veteran had severe symptoms of PTSD 
that most likely fully disabled him from an earlier date.  
Thus, it may be reasonably questioned whether PTSD could be 
clearly ruled out during this brief admission.   

The VA outpatient treatment records were, as previously 
noted, mainly directed to other disorders.  However a report 
dated January 12, 1996 referenced poorly controlled PTSD, and 
PTSD was noted in a February 1996 outpatient report.  An 
earlier report on September 29, 1995 described the veteran as 
belligerent and antagonistic and in need of ongoing 
psychiatric care.  At his videoconference hearing the veteran 
testified that he had only part-time seasonal employment, 
working only two days a week during the two years prior to 
May 30, 1996, but had no problems on the job and did not miss 
any work days due to his PTSD symptoms.  Thus, at best the 
veteran worked on a part-time basis.  The private 
psychologist's report is consistent with the veteran's 
representation of his employment history. 

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability. See 38 C.F.R. § 4.129 (1996).

The rating scheme provided a 50 percent evaluation where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was provided where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was provided where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, the rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  This element was interpreted as an independent 
basis for the 100 percent schedular evaluation.  See, for 
example, Johnson v. Brown, 7 Vet. App. 95 (1994).  An 
alternative means of achieving a total schedular evaluation 
under section 4.16(c) was not available, as the veteran's 
PTSD was not his only compensable service-connected 
disability.  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  In light of the VA opinion in 
June 2006 is significant that in August 1994 PTSD with 
agitated depression was noted.  Thereafter, the record shows 
the veteran being described as belligerent and antagonistic 
and in need of ongoing psychiatric care.  In addition, the 
private psychologist's evaluation in May 1996 noted these 
reports and the contemporaneous limited employment history in 
concluding the veteran was not employable on account of PTSD.  
Therefore, the VA opinion in June 2006 that the veteran was 
unemployable from PTSD earlier than May 1996 has support in 
contemporaneous evaluation records.  

As the parties noted in argument to the Court, the holding in 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997) requires a 
review of more than the one year period to ascertain the 
earliest possible effective date.  That being said, the 
applicable law and regulations governing the effective date 
of increased compensation would establish the ascertainable 
increase from a year prior to the March 1996 formal claim for 
increase.  The VA opinion in June 2006 accomplished this 
review and it serves to establish the ascertainable increase 
from March 26, 1995.  The Board observes that the VA opinion 
in June 2006 allows for the application of Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), since 
initially there was apparently a question of whether PTSD 
accounted for the veteran presenting symptomatology.  Thus, 
an earlier effective date for the grant of an increased 100 
percent schedular rating for PTSD from March 26, 1995 is in 
accord with the provisions of 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 based on a claim for increase after final 
disallowance.


ORDER

An effective date of March 26, 1995 for a 100 percent 
schedular evaluation for PTSD is granted, subject to the 
regulations governing the payment of monetary awards. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


